OPINION OF THE COURT
Per Curiam.
Order dated January 31, 1989 reversed, with $10 costs, and tenant’s motion to dismiss the petition is denied.
*593While Civil Court properly determined that tenant’s hotel dwelling unit is subject to the Rent Stabilization Law of 1969 (Administrative Code of City of New York § 26-506), the court erred in summarily granting tenant’s motion to dismiss this holdover proceeding without addressing petitioner’s right as a charitable institution to discontinue the hotel tenancy pursuant to the provisions of the Rent Stabilization Law and Rent Stabilization Code. Those provisions provide, in relevant part, that a qualifying institution which requires the housing accommodation in connection with its charitable purpose may recover possession if the tenant’s initial tenancy commenced after the institution acquired the property, with the limitation that a tenant may not be evicted whose right to occupancy commenced prior to July 1, 1978 pursuant to a written agreement and who did not receive notice that the tenancy was subject to nonrenewal (Administrative Code § 26-511 [c] [9] [c] [it Rent Stabilization Code [9 NYCRR] § 2524.4 [b] [1] [i]). Since the record is not complete on these dispositive issues, the petition is reinstated and the matter is remanded for further proceedings.
Ostrau, P. J., Parness and Miller, JJ., concur.